Citation Nr: 0523026	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
variously diagnosed as generalized anxiety disorder and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979, from July 1981 to July 1984, and from October 
1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
Travel Board hearing that was chaired by the undersigned 
Veterans Law Judge sitting at the RO in May 2005.  A 
transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), re-defined 
VA's obligations in terms of its duty to notify and assist 
claimants.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO has issued several duty to assist and VCAA letters 
throughout the pendency of this appeal, but none of them 
addresses the specific issue currently under appellate 
review, nor provides the requisite notice to the veteran as 
to this issue.  Thus, on remand, the agency of original 
jurisdiction should send a VCAA-compliant letter to the 
veteran.

Under the VCAA, VA is obliged to provide an examination, or 
obtain a medical opinion, when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In this case the veteran has testified to psychiatric 
symptomatology that was noticeable immediately after his 
return from service.  There is medical evidence of a current 
psychiatric disability.  An opinion is needed as to whether 
the current psychiatric disability had its onset in service.

The mental health specialist who examined the veteran for VA 
in March 2004, and who thereafter subscribed an addendum, 
dated in May 2004, diagnosed the veteran with depressive 
disorder, not otherwise specified (NOS), opined that the 
depression was not secondary to the veteran's service-
connected lipoma, and stated that the etiology of the 
veteran's depression was "quite unclear."  He did not offer 
an opinion as to whether it is at least as likely as not that 
the diagnosed psychiatric disorder is causally related to 
service.  This should be clarified by means of another 
addendum.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should send a VCAA-
compliant letter to the veteran informing 
him of (1) the evidence that is necessary 
to substantiate his claim for service 
connection for a psychiatric disorder 
variously diagnosed as generalized 
anxiety disorder and major depressive 
disorder; (2) the evidence that VA will 
seek to provide; and (3) the evidence 
that the veteran is expected to provide.  
The letter should also ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.

The evidence needed to substantiate the 
claim is an opinion by a psychiatric 
professional that the current psychiatric 
disability as likely as not had its onset 
in service, or was otherwise the result 
of a disease or injury in service.

2.  The RO/AMC should ask the VA mental 
health specialist who subscribed the 
reports of March 2004 and May 2004 to 
review again the claims folder, to 
include the veteran's service medical 
records and his two reports of March and 
May 2004.  Thereafter, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
diagnosed psychiatric disability began in 
service, or is otherwise related to a 
disease or injury in service.

The examiner should provide a rationale 
for all his opinions, and conclusions and 
to indicate in the report whether the 
requested review of the file was 
accomplished.  If the examiner is not 
available, another psychiatric 
professional should review the claims 
folder and provide the necessary opinion.

3.  Once the above development has been 
completed, the RO/AMC should process the 
claim in accordance with established 
appellate procedures, and thereafter 
return the file to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


